                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

MARLON D. WASHINGTON,                        )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )   C.A. No. 18-1605 (MN)
                                             )
MARK RICHMAN, et al.,                        )
                                             )
                       Defendants.           )

                                    MEMORANDUM OPINION


Marlon D. Washington, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se
Plaintiff.




April 24, 2019
Wilmington, Delaware
NOREIKA, U.S. District Judge:

       Plaintiff Marlon D. Washington (“Plaintiff”), an inmate at the James T. Vaughn

Correctional Center (“VCC”) in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983. 1

(D.I. 3). He appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 6). He

also requests counsel. (D.I. 4). The Court proceeds to review and screen the matter pursuant to

28 U.S.C. § 1915(e)(2)(b) and § 1915A(a).

I.     BACKGROUND

       Plaintiff was diagnosed with epilepsy after he suffered serious head trauma. Upon his

incarceration, he was processed and interviewed by the VCC medical staff on August 3, 2011. At

that time, he informed them of his epilepsy diagnosis and that a physician had prescribed

medication for the condition. The medical staff determined that Plaintiff should continue to

receive the medication and immediately issued him a daily regimen of the prescribed medications.

       On May 1, 2012, Defendant Jones (“Jones”), a contract medical provider, determined that

Plaintiff did not need the medication without examining Plaintiff or referring him to a physician

before terminating the medication. Before he left medical, Plaintiff complained to Defendant

Rodgers (“Rodgers”), the head medical provider, who agreed with Jones that Plaintiff did not need

the medication. The next day, May 2, 2012, Plaintiff suffered a grand mal seizure.

       Plaintiff continued to suffer grand mal seizures and other related symptoms and, on

December 29, 2014, the necessary medication was reinstated. In April 2015, Plaintiff was sent to

an outside neurologist for the seizures and symptoms he had been suffering. The neurologist




1
       When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him
       of a federal right, and that the person who caused the deprivation acted under color of state
       law. See West v. Atkins, 487 U.S. 42, 48 (1988).


                                                1
determined that Plaintiff should take 750 mg of Keppra, an antiepileptic drug, twice daily.

See https://www.rxlist.com/keppra-drug.htm (last visited April 22, 2019).

       When Plaintiff returned to the VCC, Defendant Lyneh Ray (“Ray”) prescribed him

1500 mg of Keppra, twice daily. When Plaintiff began taking the 1500 mg twice daily, he began

experiencing severe headaches, slurred speech, blurred vision, sluggishness, and clumsiness.

Plaintiff submitted sick call slips and grievances complaining of his symptoms. Nineteen months

later (i.e., November 2016), Plaintiff was again seen by the outside neurologist who found that

Plaintiff had been receiving an incorrect dose of Keppra. The neurologist again prescribed 750 mg

of Keppra, twice daily. Plaintiff alleges that he continues to suffer repercussions from being over

medicated.

       The claims raised are that: (1) Jones, Rodgers, and Ray were deliberately indifferent to

Plaintiff’s serious medical needs when they refused to provide him the prescribed medication in

violation of the Eighth Amendment; (2) Defendant Connections Community Support Programs

(“Connections”) has a policy of restricting or denying follow-up up care by a physician and Jones,

Rodgers, and Ray followed Connections’ policy when they denied Plaintiff any follow-up care;

and (3) Connections failed to take steps to ensure that Plaintiff received the needed treatment. The

Complaint also names as defendants Chief of the Bureau of Correctional Health Care Services

Mark Richman (“Richman”), VCC Warden Dana Metzger (“Metzger”), and Warden Pierce

(“Pierce”), although there are no factual allegations raised against them.

       For relief, Plaintiff seeks declaratory and injunctive relief as well as compensatory and

punitive damages.




                                                 2
II.    LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening provisions

of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C.

§ 1915(e)(2) (in forma pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks

redress from a governmental defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect

to prison conditions). The Court must accept all factual allegations in a complaint as true and take

them in the light most favorable to a plaintiff. See Phillips v. County of Allegheny, 515 F.3d 224,

229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds pro

se, his pleading is liberally construed and his Complaint, “however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at

94 (citations omitted).

       An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1), a

court may dismiss a complaint as frivolous if it is “based on an indisputably meritless legal theory”

or a “clearly baseless” or “fantastic or delusional” factual scenario. Neitzke, 490 U.S. at 327-28;

see also Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d

1080, 1091-92 (3d Cir. 1995) (holding frivolous a suit alleging that prison officials took an

inmate’s pen and refused to give it back).

       The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when deciding Federal

Rule of Civil Procedure 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240




                                                 3
(3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim

under § 1915(e)(2)(B)). Before dismissing a complaint or claims for failure to state a claim upon

which relief may be granted pursuant to the screening provisions of 28 U.S.C. §§ 1915 and 1915A,

however, the Court must grant a plaintiff leave to amend his complaint unless amendment would

be inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint

must do more than simply provide “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City of Shelby, __U.S.__, 135 S. Ct. 346, 347 (2014).

A complaint may not be dismissed for imperfect statements of the legal theory supporting the claim

asserted. See id. at 346.

       Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: (1) take note of the elements the plaintiff must

plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations,

assume their veracity and determine whether they plausibly give rise to an entitlement to relief.




                                                  4
See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016); see also Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id.

III.   DISCUSSION

       A.      Respondeat Superior/Personal Involvement

       Named defendants include Richman, Metzger, and Pierce, all of whom are supervisory

officials. Pierce is named only in the caption of the Complaint. Richman and Metzger are

described in the “Parties” section of the Complaint. There are no allegations directed towards

these supervisory officials.

       Liability in a 42 U.S.C. § 1983 action is personal in nature, and to be liable, a defendant

must have been personally involved in the wrongful conduct. That is to say, defendants are “liable

only for their own unconstitutional conduct.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316

(3d Cir. 2014), rev’d on other grounds sub nom. Taylor v. Barkes, 135 S. Ct. 2042 (2015). Hence,

respondeat superior cannot form the basis of liability. Evancho v. Fisher, 423 F.3d 347, 353

(3d Cir. 2005); see also Alexander v. Forr, 297 F. App’x 102, 104-05 (3d Cir. 2008) (constitutional

deprivation cannot be premised merely on the fact that the defendant was a prison supervisor when

the incidents set forth in the complaint occurred). “Because vicarious liability is inapplicable to

. . . § 1983 suits, a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009).

       “[T]here are two theories of supervisory liability, one under which supervisors can be liable

if they established and maintained a policy, practice or custom which directly caused the




                                                5
constitutional harm, and another under which they can be liable if they participated in violating

plaintiff’s rights, directed others to violate them, or, as the persons in charge, had knowledge of

and acquiesced in their subordinates’ violations.’” Parkell v. Danberg, 833 F.3d 313, 331

(3d Cir. 2016) (quoting Santiago v. Warminster Twp., 629 F.3d 121, 129 n.5 (3d Cir. 2010)).

       Even when liberally construing Plaintiff’s Complaint, here, it fails to allege facts that, if

proven, would show personal involvement by Richman, Pierce, or Metzger. Nor are there

allegations that the foregoing Defendants personally directed or knew of and acquiesced in any

alleged constitutional violation. See Evancho v. Fisher, 423 F.3d at 353-54. Absent any allegation

of personal involvement, Plaintiff’s § 1983 claims against Richman, Pierce, and Metzger cannot

stand. The claims against them are frivolous and they will be dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B) and § 1915A(b)(1).

       B.      Statute of Limitations

       The complaint speaks to actions or inactions taken by medical staff, including Jones and

Rodgers, from August 3, 2011 through April 2015. While not clearly stated, it also seems that

Plaintiff implicates Connections during the same time-frame. All claims raised during this period

are time-barred.

       Plaintiff’s claims are raised pursuant to 42 U.S.C. § 1983. For purposes of the statute of

limitations, 42 U.S.C. § 1983 claims are characterized as personal injury actions and are subject to

a two year limitation period. Wilson v. Garcia, 471 U.S. 261, 275 (1983); see 10 Del. C. § 8119;

Johnson v. Cullen, 925 F. Supp. 244, 248 (D. Del. 1996). Section 1983 claims accrue “when the

plaintiff knew or should have known of the injury upon which its action is based.” Sameric Corp.

v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998).




                                                 6
       The statute of limitations is an affirmative defense that generally must be raised by the

defendant, and it is waived if not properly raised. See Benak ex rel. Alliance Premier Growth

Fund v. Alliance Capital Mgmt. L.P., 435 F.3d 396, 400 n.14 (3d Cir. 2006); Fassett v. Delta

Kappa Epsilon, 807 F.2d 1150, 1167 (3d Cir. 1986). “[W]here the statute of limitations defense

is obvious from the face of the complaint and no development of the factual record is required to

determine whether dismissal is appropriate, sua sponte dismissal under 28 U.S.C. § 1915 is

permissible.” Davis v. Gauby, 408 F. App’x 524, 526 (3d Cir. 2010) (quoting Fogle v. Pierson,

435 F.3d 1252, 1258 (10th Cir. 2006)).

       In his Complaint, Plaintiff complains of actions or inactions that occurred between

August 3, 2011 and April 2015, yet Plaintiff did not file his Complaint until October 17, 2018. It

is evident from the face of the Complaint that the claims that occurred prior to October 16, 2016

are barred by the two-year statute of limitations, having been filed more than a year after the

expiration of the two-year limitation period. There are no allegations raised against Rodgers and

Jones other than those that are time-barred. In addition, some of the claims against Ray occurred

prior to October 16, 2016. Accordingly, the Court will dismiss Rodgers and Jones as Defendants

and will dismiss all claims against Ray and Connections that occurred prior to October 16, 2016

as legally frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1).

       C.      Medical Needs

       Plaintiff alleges that in April 2015 an outside neurologist prescribed 750 mg of medication,

twice daily, but upon his return to the VCC, Ray prescribed him a higher dose – 1500 mg of

medication, twice daily.      When Plaintiff returned to see the neurologist physician in

November 2016, the neurologist found that Plaintiff had been given the wrong dose of the




                                                7
medication. While not clear, it appears that Plaintiff now receives the correct dosage. He alleges,

however, that he “is still suffering repercussion from being over-medicated.” (D.I. 3 at 4).

       Plaintiff brings this action pursuant to § 1983. The Eighth Amendment proscription against

cruel and unusual punishment requires that prison officials provide inmates with adequate medical

care. Estelle v. Gamble, 429 U.S. 97, 103-105 (1976). In order to set forth a cognizable claim, an

inmate must allege (i) a serious medical need and (ii) acts or omissions by prison officials that

indicate deliberate indifference to that need. Estelle v. Gamble, 429 U.S. at 104; Rouse v. Plantier,

182 F.3d 192, 197 (3d Cir. 1999). A “serious” medical need exists if the failure to treat a prisoner’s

condition could result in further significant injury or the “unnecessary and wanton infliction of

pain.” Estelle v. Gamble, 429 U.S. at 104. A prison official is deliberately indifferent if he knows

that a prisoner faces a substantial risk of serious harm and fails to take reasonable steps to avoid

the harm. Farmer v. Brennan, 511 U.S. 825, 837, 844 (1994). Allegations of medical malpractice,

however, are not sufficient to establish a Constitutional violation. See White v. Napoleon,

897 F.2d 103, 108-09 (3d Cir. 1990) (citations omitted); see also Daniels v. Williams, 474 U.S.

327, 332-34 (1986) (negligence is not compensable as a Constitutional deprivation).

       The allegations against Ray fail to sufficiently state a claim for deliberate indifference to a

serious medical need. They do not allege facts from which an inference could be drawn regarding

a substantial risk of harm or that Ray was aware that he was providing the wrong medication

dosage. At most, Plaintiff’s claim that Ray gave him improper dosages amounts to negligence

which is insufficient to constitute an Eighth Amendment violation. Therefore, the claim against

Ray will be dismissed for failure to state a claim upon which relief may be granted pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1).




                                                  8
       Because the Complaint does not allege that Ray violated Plaintiff’s constitutional rights

under the Eighth Amendment, Connections cannot be liable based on the theory that it established

or maintained an unconstitutional policy or custom responsible for violating Plaintiff’s rights.

See Goodrich v. Clinton Cty. Prison, 214 F. App’x 105, 113 (3d Cir. 2007) (policy makers not

liable in prison medical staff’s alleged deliberate indifference to prisoner’s serious medical needs,

where, given that there was no underlying violation of prisoner’s rights, policy makers did not

establish or maintain an unconstitutional policy or custom responsible for violating prisoner’s

rights). As a result, the claim against Connections will be dismissed for failure to state a claim

upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1).

       It appears plausible, however, that Plaintiff may be able to articulate a claim against Ray

and/or Connections, and thus he will be given an opportunity to amend his pleading only as to the

claims that are not time-barred – claims arising within two years of the filing of his complaint.

See O’Dell v. United States Gov’t, 256 F. App’x 444 (3d Cir. 2007) (leave to amend is proper

where the plaintiff’s claims do not appear “patently meritless and beyond all hope of redemption”).

IV.    REQUEST FOR COUNSEL

       Plaintiff moves for counsel on the grounds that he is unable to afford counsel, he proceeds

in forma pauperis, his imprisonment greatly limits his ability to litigate, the issues are complex

and will requires significant research and investigation, he has limited law library access and

limited knowledge of the law, a trial may involve conflicting testimony, counsel would better

enable Plaintiff to present evidence and cross-examine witnesses, and he has made repeated efforts

to obtain a lawyer. (D.I. 4).




                                                 9
       A pro se litigant proceeding in forma pauperis has no constitutional or statutory right to

representation by counsel. 2 See Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011);

Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). Representation by counsel may be appropriate

under certain circumstances, however, after a finding that a plaintiff’s claim has arguable merit in

fact and law. Tabron, 6 F.3d at 155.

       After passing this threshold inquiry, the Court should consider a number of factors when

assessing a request for counsel. Factors to be considered by a court in deciding whether to request

a lawyer to represent an indigent plaintiff include: (1) the merits of the plaintiff’s claim; (2) the

plaintiff’s ability to present his or her case considering his or her education, literacy, experience,

and the restraints placed upon him or her by incarceration; (3) the complexity of the legal issues;

(4) the degree to which factual investigation is required and the plaintiff’s ability to pursue such

investigation; (5) the plaintiff’s capacity to retain counsel on his or her own behalf; and (6) the

degree to which the case turns on credibility determinations or expert testimony. See Montgomery

v. Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabron, 6 F.3d at 155-56. The list is not

exhaustive, nor is any one factor determinative. Tabron, 6 F.3d at 157.

       Assuming, solely for the purpose of deciding this motion, that Plaintiff’s claims have merit

in fact and law, several of the Tabron factors militate against granting his request for counsel. To

date, the filings demonstrate Plaintiff’s ability to articulate his claims and represent himself. And,

at present, there is no operative pleading. Therefore, the Court will deny Plaintiff’s request for




2
       See Mallard v. United States Dist. Court for the S. Dist. of Iowa, 490 U.S. 296 (1989)
       (§ 1915(d) (now § 1915(e)(1)) does not authorize a federal court to require an unwilling
       attorney to represent an indigent civil litigant, the operative word in the statute being
       “request.”).


                                                 10
counsel without prejudice to renew. Should the need for counsel arise later, Plaintiff may seek

one at that time.

V.     CONCLUSION

       For the above reasons, the Court will: (1) dismiss Defendants Richman, Pierce, Metzger,

Rodgers, and Jones and all claims against them as legally frivolous pursuant 28 U.S.C.

§ 1915(e)(2)(B)(i) and 1915A(b)(1); (2) dismiss as time-barred claims that occurred from

August 3, 2011 through October 16, 2016 as legally frivolous pursuant 28 U.S.C.

§ 1915(e)(2)(B)(i) and 1915A(b)(1); (3) dismiss the medical needs claims raised against Ray and

Connections for failure to state claims upon which relief may be granted pursuant 28 U.S.C.

§ 1915(e)(2)(B)(ii) and 1915A(b)(1); (4) give Plaintiff leave to amend the medical needs claims

raised against Ray and Connections that are not time-barred; (5) and deny without prejudice to

renew Plaintiff’s request for counsel. (D.I. 4).

       An appropriate Order will be entered.




                                                   11
